DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Examiner’s Comment
This Action is in response to the Request for Continued Examination filed on 10/05/2022 with Amended Claims and Applicant's Remarks filed on 10/05/2022.
Applicant has amended claim 1 according to Amendments filed on 10/05/2022. Claims 1-14 are pending and currently under consideration for patentability.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-14 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claim 1 recites a method for sending an electronic communication from a first electronic user device to a second electronic user device over an electronic communication network through a central distribution server by sending an electronic communication from a first electronic user device to a central distribution server with a predetermined delivery criterion such as delivery time and suppressing/canceling the electronic communication upon indication from first electronic user device. Under Step 2A, Prong I, claims 1 is directed to an abstract idea without significantly more, as they all recite a judicial exception. Sending an electronic communication from a first electronic user device to a second electronic user device over an electronic communication network through a central distribution server by sending an electronic communication from a first electronic user device to a central distribution server with a predetermined delivery criterion such as delivery time and suppressing/canceling the electronic communication upon indication from first electronic user device is directed to Certain Methods Of Organizing Human Activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The various actions (sending, receiving, storing, receiving, suppressing) in order to allow interaction between two users and the messages, as per the specification on page 4 lines 8-14, are advertisements or targeted promotions are directed to Certain Methods Of Organizing Human Activity such as managing personal behavior or relationships or interactions between people. For example, the central server may be viewed as a central ad delivery company that receives an ad, and delivers it as per the advertiser’s instructions, in which instructions might include cancelling the advertisement at some point in the future. Other limitations to the claims include sending, via the first electronic user device, the electronic communication over the electronic communication network; receiving, by a database hosted by the central distribution server, the electronic communication sent by the first electronic user device over the electronic communication network, the electronic communication including at least one predetermined delivery criterion and associated with the second electronic user device, the second electronic user device associated with a respective at least a second user, wherein the predetermined delivery criterion comprises a delivery time; storing the electronic communication in a first user account associated with the first user and stored on the database; receiving, prior to the delivery time, an indication from the first electronic user device to cancel delivery of the electronic communication; and suppressing delivery of the electronic communication upon receiving the indication. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claim 1 is directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claim 1 has recited the following additional elements: First/Second Electronic User device, Database, Central distribution server, and Electronic communication network. These additional elements in claim 1 is not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea (i.e. merely used to receive and transmit data over a network or store data in a server/database) and do no more than link the judicial exception to a particular technological environment or field of use, i.e. user device or database/server, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claim 1 does not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. First/Second Electronic User device, Database, Central distribution server, and Electronic communication network as recited in the independent claim is merely used as tool to perform “receiving or transmitting data over a network” which the courts have noted to be a well‐understood, routine, and conventional computer function (See Ultramercial). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, pages 4-5, for implementing the electronic user device/electronic communication network/central distribution server, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-14 further recite the method of claim 1. Dependent claims 2-14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea:
Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claim 1. For example, claims 2-14 further describe the limitations for sending an electronic communication over a network through a central distribution server based upon a predetermined delivery criterion being satisfied – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-14, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
Under Step 2B, the dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0185368 to Nordstrom in view of U.S. Publication 2011/0055005 to Lang.

With respect to Claim 1:
Nordstrom teaches:
A method for sending an electronic communication from a first electronic user device to a second electronic user device over an electronic communication network through a central distribution server, the method comprising (Nordstrom: ¶ [0023]):
sending, via the first electronic user device, the electronic communication over the electronic communication network (i.e. first device sends message over the network) (Nordstrom: ¶ [0101] “The user may then have an option of selecting an "Instant Message" button. If selected, a chat window would open, allowing the user to enter content. Upon hitting a send or transmit button at the mobile device, the message is sent to the appropriate server (not shown) over the network 16. The message would be routed to the account of the other user, and the message would be transmitted over the network 16 to that user and displayed on their device or converted into a signal or alert.”);
receiving, by a database hosted by the central distribution server, the electronic communication sent by the first user device over the electronic communication network, the electronic communication including at least one predetermined delivery criterion and associated with the second electronic user device, the second electronic user device associated with a respective at least a second user (Examiner notes that “predetermined delivery criterion” is broadly described in Page 4 Lines 21-24 as can take a number of forms including but not limited to geolocation-based delivery criteria, time-based delivery criteria, date-based delivery criteria and event-based delivery criteria) (i.e. message from first device is receive by server over the network and routed to the second device) (Nordstrom: ¶ [0101] “The user may then have an option of selecting an "Instant Message" button. If selected, a chat window would open, allowing the user to enter content. Upon hitting a send or transmit button at the mobile device, the message is sent to the appropriate server (not shown) over the network 16. The message would be routed to the account of the other user, and the message would be transmitted over the network 16 to that user and displayed on their device or converted into a signal or alert.” Furthermore, as cited in ¶ [0111] “This is accomplished by using the first user mobile device to access the collaboration server 26 over the network 16. Information selected is stored in a table and made available for transmission over the network. After submitting the request, the selected information is then transferred via the collaboration system 26 to the second user's profile or account and is stored in an associated table.”);
wherein the predetermined delivery criterion comprises a delivery time (i.e. posting a flier that has specific triggers/attributes specific to a time wherein when said posted time occurs then the second user devices will get a notification of the flier) (Nordstrom: ¶¶ [0135] [0136] “For example, an employee of a company may be interested in a jog during lunch, and my post a smart flier that indicates that the employee is looking for fellow joggers. The data associated with the flier may include inputs such as activity type (nm), time to post (12 p.m.), matching criteria such as search terms (run, runner), search time (9 a.m.-11 :30 a.m.), distance from user (100 m), etc. The user can populate a form input on their mobile device 12, or upload a pre-designated flier to the mobile device 12… An administrator can establish various triggers based on attributes, windows of time, distances, for example, to create an automatic match result when users are at a predetermined distance from each other.”);
storing the electronic communication in a first user account associated with the first user and stored on the database (i.e. electronic communication is stored in table in first user account via collaboration server) (Nordstrom: ¶ [0111] “This is accomplished by using the first user mobile device to access the collaboration server 26 over the network 16. Information selected is stored in a table and made available for transmission over the network. After submitting the request, the selected information is then transferred via the collaboration system 26 to the second user's profile or account and is stored in an associated table.”); and
suppressing delivery of the electronic communication upon receiving the indication (i.e. no further information is revealed) (Nordstrom: ¶¶ [0099] [0100] “For example, a user of a first mobile device included in a list may initially allow only a limited amount of information about them to display on the second user's device, such as the first user's screen name, or certain basic profile features. During a communication established after a match has been made between the first and second mobile devices, that is, perhaps initially 'blinded', each user may choose to unhide certain information about themselves and either reveal it or allow the other user to access the additional information…To establish a communication in accordance with an embodiment, a mobile device user can notify another user that he or she is interested in chatting or the like. The user may select a button or hyperlink at the mobile device display and/or enter an identifier of the other user. Or, the user may highlight or select a user on their map or display. If security settings allow for it, certain information stored in the other user's table may be transferred over the network and displayed on the user's mobile device. In one embodiment, this request triggers a list on each user's mobile device 12 from which they would each choose who they would like to meet, chat, play a game with, etc. right now, for example, according to one or more methods described herein. If the users don't choose each other, i.e., no opt-in, they are not connected and no further information is revealed.”).
Nordstrom does not explicitly disclose receiving, prior to the delivery time, an indication from the first electronic user device to cancel delivery of the electronic communication.
However, Lang further discloses receiving, prior to the delivery time, an indication from the first electronic user device to cancel delivery of the electronic communication (i.e. advertisements are stored in ad database and advertisers can cancel advertisements at any time such as before they are delivered) (Lang: ¶ [0019] “Another important feature of the system and method is that for end users who will receive ads, that the ads can be modified at any time, like the nature of the ads (different products and service, price or discounts, color size, graphic art, etc .) in that the ads in the ads database may be changed or modified or canceled at any time, the dates and times of delivery of the ads may be changed at any time. Another key feature is that advertisers can determine whether or not the ad is effective relatively quickly after the ad has started to be delivered.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lang’s receiving, prior to the delivery time, an indication from the first electronic user device to cancel delivery of the electronic communication to Nordstrom’s method for sending an electronic communication over an electronic communication network through a central distribution server. One of ordinary skill in the art would have been motivated to do so in order to allow “both large and small/mid-size advertisers, that operate physical stores and sell products and services to customers” “with zero wireless data connection in the store, no retraining of any store personal, no interaction between the end users device and the cash registrar POS or the store personal, and no interaction between the end user and the store personal or the cash register POS. And the advertiser can have real-time dash board reporting of the ROI via the mobile ad spend dollars ratio to the sales revenue and or profits. Which is the number one most important cost matrix the advertiser is looking for and can only get via this method and system. (Lang: ¶¶ [0133] [0134]).

With respect to Claim 2:
Nordstrom teaches:
The method of claim 1, further comprising the step of: storing the electronic communication in at least a second user account associated with the at least a second user and stored on the database (i.e. messages are stored in tables associated with user account such as the second user) (Nordstrom: ¶ [0101] “A user may highlight or select a user on their map or other display presented on the mobile device or choose them from a stored contact list, etc. If security settings are available, and allow for it, certain information stored in the other user's table may be transferred over the network 16 and displayed on the mobile device. The user may then have an option of selecting an "Instant Message" button. If selected, a chat window would open, allowing the user to enter content. Upon hitting a send or transmit button at the mobile device, the message is sent to the appropriate server (not shown) over the network 16. The message would be routed to the account of the other user, and the message would be transmitted over the network 16 to that user and displayed on their device or converted into a signal or alert.”).

With respect to Claim 3:
Nordstrom teaches:
The method of claim 1, wherein the electronic communication further includes a targeted promotion (Nordstrom: ¶ [0075] “At block 502, marketing information is registered at the collaboration system 26. For example, a business may establish an account, post a coupon, and/or designate information associated with the coupon such as target customer demographics, eligible locations, or eligible timeframes before expiration of the coupon, etc.”).

With respect to Claim 4:
Nordstrom teaches:
The method of claim 3, wherein the targeted promotion is selected from a plurality of available promotions, the plurality of available promotions stored in a promotion database, the promotion database hosted with the central distribution server, each of the plurality of available promotions associated with a merchant user (i.e. coupons are stored in server associated with collaboration system, wherein the account is associated with a business) (Nordstrom: ¶ [0075] “At block 502, marketing information is registered at the collaboration system 26. For example, a business may establish an account, post a coupon, and/or designate information associated with the coupon such as target customer demographics, eligible locations, or eligible timeframes before expiration of the coupon, etc. The marketing information can be stored at the computer system 20, for example, at memory 24, or at a remote storage location in communication with the collaboration system 26.”).

With respect to Claim 5:
Nordstrom teaches:
The method of claim 4, wherein the plurality of available promotions presented to the first user based on the at least one predetermined delivery criterion (i.e. coupons are presented to users based on the profile match or geographic location criteria being satisfied) (Nordstrom: ¶ [0076] “At block 504, registered marketing information is identified that may be of interest to mobile device users identified in a profile data match result, and selected in response to an "opt-in" as described herein. For example, the collaboration system 26 may assess from mobile device profile data the current location and interests of each mobile device user and identify that they both drink coffee. The system 26 can identify registered marketing information, e.g., coupons posted by coffee shops at or near the location, which may be of particular interest to one or both users.”).

With respect to Claim 6:
Nordstrom teaches:
The method of any one of claim 1, further comprising the step of: authenticating at least one of the first electronic user device and the second electronic user device with the central distribution server over the electronic communication network (i.e. registered users verify/authenticate their identity by logging their credentials) (Nordstrom: ¶ [0115] “In an embodiment, the collaboration system 26 may allow registered mobile device users 12 to modify or control how they are displayed, or what is displayed about them, on displays of other mobile device users 12 prior to and/or even after establishing a connection to further protect their privacy and safety…Through a web interface, desktop, or mobile device application or other network interface, the registered mobile device user can log into an account and through the mobile device user interface select the desired settings available. The settings can saved at a table on the computer system 20 or other storage device associated with their account.”).

With respect to Claim 7:
Nordstrom teaches:
The method of any one of claim 1, wherein, upon the sending of the electronic communication to the second electronic user device over the electronic communication network, a geographic location is associated with the automatically sent electronic communication, the geographic location corresponding to the second electronic user device's geographic location when the electronic communication is received by the second electronic user device (Nordstrom: ¶ [0035] “The collaboration system 26 can compare the location data, profile data, search criteria, and/or other data related to a mobile device 12 to identify a common location, attribute, or other profile data shared by two or more mobile devices 12. The collaboration system 26 can generate a match result when a comparison produces profile data or related information that is common to different mobile device users 12. For example, a match result can be generated when the collaboration system 26 establishes that two mobile devices 12 are in a same city block and that the user of each mobile device 12 indicates as a status that he or she is hungry.”).

With respect to Claim 8:
Nordstrom teaches:
The method of claim 7, wherein the geographic location is stored in at least one of the first user account and the second user account, the geographic location displayed in a geographic map accessible through the at least one of the first user account and the second user account (Nordstrom: ¶ [0035] “The collaboration system 26 can compare the location data, profile data, search criteria, and/or other data related to a mobile device 12 to identify a common location, attribute, or other profile data shared by two or more mobile devices 12. The collaboration system 26 can generate a match result when a comparison produces profile data or related information that is common to different mobile device users 12. For example, a match result can be generated when the collaboration system 26 establishes that two mobile devices 12 are in a same city block and that the user of each mobile device 12 indicates as a status that he or she is hungry.”).

With respect to Claim 9:
Nordstrom teaches:
The method of any one of claim 1, further comprising the step of: if the at least one predetermined delivery criterion has not been satisfied, sending a prompt message to the first electronic user device (i.e. sending a silent alert if a non-close match is attempting to make contact) (Nordstrom: ¶ [0037] “In another example, a user may set all non-close contacts in the mobile device contact list, e.g., a contact who is not a friend or immediate family member, to a silent mode and receive a silent alert such as a text message if a non-close contact is identified in a match.”).

With respect to Claim 10:
Nordstrom teaches:
The method of claim 8, wherein the prompt message includes means for cancelling the electronic communication (i.e. users did not select each other during the “opt-in” process) (Nordstrom: ¶ [0100] “If the users don't choose each other, i.e., no opt-in, they are not connected and no further information is revealed.”).

With respect to Claim 11:
Nordstrom teaches:
The method of claim 9, wherein the prompt message includes means for sending a hint message to the second electronic user device, the hint message including hint information that corresponds to the at least one predetermined delivery criterion and further comprising the step of: sending the hint message to the second electronic user device (i.e. blinding message) (Nordstrom: ¶ [0114] “In an embodiment, the systems and methods include a "blind messaging" feature. As users initially interact on the system, such as using the Instant Messaging feature, their screen name is used to protect their identity. During a messaging exchange, the server accesses the users profile and returns only their screen name. Any message or other data exchanged are stored in a table on the computer system 20 or other storage device and is associated with this screen name that then is related to the user's account.”).

With respect to Claim 12:
Nordstrom teaches:
The method of any one of claim 1, further comprising the steps of: receiving an invitation message from the first electronic user device, the invitation directed to the at least one second user, the invitation message including identification information relating to the at least one user (i.e. virtual invitation) (Nordstrom: ¶ [0135] “Another matching function can include a user-defined virtual invitation, also referred to as a smart flier, virtual post, or virtual flier. Here, a user may post an electronic, geo-tagged ' virtual flier' to invite other users to join the user for an activity such as a meeting, soccer game, and so on. The user can create an electronic flier with trigger or attribute information described herein, and post it to the system 26. If another user is determined by the collaboration system 26 to match the attribute information, the other user can receive at a mobile device, or computer or other electronic device a message containing the information. For example, an employee of a company may be interested in a jog during lunch, and my post a smart flier that indicates that the employee is looking for fellow joggers. The data associated with the flier may include inputs such as activity type (nm), time to post (12 p.m.), matching criteria such as search terms (run, runner), search time (9 a.m.-11:30 a.m.), distance from user (100 m), etc. The user can populate a form input on their mobile device 12, or upload a pre-designated flier to the mobile device 12. The flier data can be located at the mobile device 12 of the jogger, and alert other mobile device users within their vicinity of a jogger.”), and
sending the invitation message to the second electronic user device (i.e. sending virtual invitation) (Nordstrom: ¶ [0135] “Another matching function can include a user-defined virtual invitation, also referred to as a smart flier, virtual post, or virtual flier. Here, a user may post an electronic, geo-tagged ' virtual flier' to invite other users to join the user for an activity such as a meeting, soccer game, and so on. The user can create an electronic flier with trigger or attribute information described herein, and post it to the system 26. If another user is determined by the collaboration system 26 to match the attribute information, the other user can receive at a mobile device, or computer or other electronic device a message containing the information. For example, an employee of a company may be interested in a jog during lunch, and my post a smart flier that indicates that the employee is looking for fellow joggers. The data associated with the flier may include inputs such as activity type (nm), time to post (12 p.m.), matching criteria such as search terms (run, runner), search time (9 a.m.-11:30 a.m.), distance from user (100 m), etc. The user can populate a form input on their mobile device 12, or upload a pre-designated flier to the mobile device 12. The flier data can be located at the mobile device 12 of the jogger, and alert other mobile device users within their vicinity of a jogger.”).

With respect to Claim 13:
Nordstrom teaches:
The method of any one of claim 1, further comprising the steps of: receiving a hint message from the first electronic user device, the hint message including hint information that corresponds to the at least one predetermined delivery criterion (i.e. receiving blinding message that corresponds to a common interest or geographic location) (Nordstrom: ¶ [0100] “Here, the collaboration system 26 may employ a "blinded" approach to keep users anonymous while still allowing them to interact with each other prior to a match and establishing a communication. For example, nearby users on the network 16 may be displayed on a map on a user's display with only limited or scrambled information about them, for example, with only a generic icon, or actual locations may be intentionally offset on the user's map display, etc. For example, hungry users within the vicinity of a user may be displayed as "Hungry User" icons on the user's display and may appear a few blocks away from where they actually are.”); and
sending the hint message to the second electronic user device (i.e. blinding message is sent to second user) (Nordstrom: ¶ [0114] “In an embodiment, the systems and methods include a "blind messaging" feature. As users initially interact on the system, such as using the Instant Messaging feature, their screen name is used to protect their identity. During a messaging exchange, the server accesses the users profile and returns only their screen name. Any message or other data exchanged are stored in a table on the computer system 20 or other storage device and is associated with this screen name that then is related to the user's account.”).

With respect to Claim 14:
Nordstrom does not explicitly disclose the method of any one of claim 1, further comprising the step of: automatically sending a confirmation message to the first electronic user device over the electronic communication network upon the sending of the electronic communication to the second electronic user device.
However, Lang further discloses automatically sending a confirmation message to the first electronic user device over the electronic communication network upon the sending of the electronic communication to the second electronic user device (i.e. advertiser receives report of which user viewed advertisement) (Lang: ¶ [0021] “Thus meaning the big advantage to the system and why it is an eco-system is the second advertiser can do push ad marketing on the system and benefit from the first advertiser that now the second advertiser can tell from the reports that an end user who merely received and viewed a banner ad or SMS ad message or MMS ad message and never even clicked or interacted with the ad where it reported back to the service if that end user did actually end up purchasing the product or service advertised.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lang’s automatically sending a confirmation message to the first user device over the electronic communication network upon the sending of the electronic communication to the at least a second user device to Nordstrom’s method for sending an electronic communication over an electronic communication network through a central distribution server. One of ordinary skill in the art would have been motivated to do so in order to allow “both large and small/mid-size advertisers, that operate physical stores and sell products and services to customers” “with zero wireless data connection in the store, no retraining of any store personal, no interaction between the end users device and the cash registrar POS or the store personal, and no interaction between the end user and the store personal or the cash register POS. And the advertiser can have real-time dash board reporting of the ROI via the mobile ad spend dollars ratio to the sales revenue and or profits. Which is the number one most important cost matrix the advertiser is looking for and can only get via this method and system. (Lang: ¶¶ [0133] [0134]).


Response to Arguments
Applicant’s arguments see pages 6-8 of the Remarks disclosed, filed on 10/05/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-14 have been considered but are not persuasive:
The Applicant asserts “The pending claims are rejected as being directed to an abstract idea, namely the sending of an electronic message upon a delivery criterion being satisfied. The applicant respectfully disagrees that the sending of an electronic message is an abstract idea, as such a step may not be performed mentally and instead requires a computing device with network communication capabilities, a network to which the computing device is connected, and the transmission of data across the network by the computing device. Nevertheless, the present claims now further recite that the electronic communication includes a delivery time, receiving, prior to the delivery time, an indication from the first electronic user device to cancel delivery of the electronic communication, and suppressing delivery of the electronic communication upon receiving the indication. The present claims are respectfully submitted to comply with 35 USC 101 for the following reasons…Similarly, sending an electronic communication upon a delivery criterion being satisfied is a concrete step involving a concrete result, and differs from just sending an electronic communication by virtue of a criterion being satisfied prior to the sending. In the present case, the delivery criterion is a delivery time, and therefore the present claims pertain to sending an electronic communication at a specified time…It is unclear how adding a delivery time for an electronic message makes it an abstract idea or makes it analogous to a commercial transaction, advertising, marketing, or sales. As in the case of just merely sending an electronic communication, the fact that this step can be used for the purpose of a commercial transaction, advertising, marketing, or sales, does not make that step analogous to a commercial transaction, advertising, marketing, or sales. Rather, the step of sending an electronic communication at a specified delivery time is a concrete step that produces a concrete result, namely the transmission of data from one computing device to another, and does not involve, or require, any commercial transaction, advertising, marketing, or sales to have meaning.” The Examiner respectfully disagrees. Sending an electronic communication from a first electronic user device to a second electronic user device over an electronic communication network through a central distribution server by sending an electronic communication from a first electronic user device to a central distribution server with a predetermined delivery criterion such as delivery time and suppressing/canceling the electronic communication upon indication from first electronic user device is directed to Certain Methods Of Organizing Human Activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The various actions (sending, receiving, storing, receiving, suppressing) in order to allow interaction between two users and the messages, as per the specification on page 4 lines 8-14, are advertisements or targeted promotions are directed to Certain Methods Of Organizing Human Activity such as managing personal behavior or relationships or interactions between people. For example, the central server may be viewed as a central ad delivery company that receives an ad, and delivers it as per the advertiser’s instructions, in which instructions might include cancelling the advertisement at some point in the future.
The Applicant also asserts “The Advisory Action provides that "this feature is well-known in the realm of computer technology such as setting up an email to be sent at specific time or merchants handing out fliers during specific time window". The applicant respectfully disagrees. While a user may setup a mail client to send an email at a specified time, the email will remain on the client device until the specified time and will be sent out from the client device at the specified time. In contrast, the present claims recite that the communication is received at a central distribution server and stored there…This distinction is significant in certain cases, for example when a user will not have internet or cellular access for some period of time. Specifically, when the specified time falls within the time period when the user device does not have network access, sending a delayed email at that time would not work - the message would not be transmitted as the message is on the user device and the user device does not have network access. In contrast, the method of the present claims could still send the message regardless of the user device's network access at the specified time, because the message is already received at the central distribution server…Therefore, direct messaging technology is improved by allowing a message to be delivered at a specified time, regardless of the user device's network access at the specified time. Moreover, direct messaging technology is improved by allowing a message to be delivered at a specified to be canceled prior to the specified time. As these features are respectfully submitted to be novel, as shall be demonstrated with respect to the 35 USC 103 rejection below, it is respectfully submitted that the addition of these features necessarily represents an improvement over the prior art direct messaging technology.” The Examiner respectfully disagrees. Sending an electronic communication from a first electronic user device to a second electronic user device over an electronic communication network through a central distribution server by sending an electronic communication from a first electronic user device to a central distribution server with a predetermined delivery criterion such as delivery time and suppressing/canceling the electronic communication upon indication from first electronic user device is directed to Certain Methods Of Organizing Human Activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The various actions (sending, receiving, storing, receiving, suppressing) in order to allow interaction between two users and the messages, as per the specification on page 4 lines 8-14, are advertisements or targeted promotions are directed to Certain Methods Of Organizing Human Activity such as managing personal behavior or relationships or interactions between people. For example, the central server may be viewed as a central ad delivery company that receives an ad, and delivers it as per the advertiser’s instructions, in which instructions might include cancelling the advertisement at some point in the future. Therefore, the rejection(s) of claim(s) 1-14 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages 8-10 of the Remarks disclosed, filed on 10/05/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-14 over Nordstrom in view of Shribman have been considered but are not persuasive:
The Applicant asserts “These paragraphs describe how a user may post a "virtual flier" including a "time to post". However, it is respectfully submitted that a "time to post" is distinct from a delivery time, as claimed. Specifically, although Nordstrom does not define the term "time to post", it is reasonable to conclude from the context of the cited paragraphs that "time to post" is the time at which the virtual flier will become findable by other users who match the other criteria specified in the virtual flier (e.g., location, search terms, etc.). However, no transmission to another user occurs at that time. Instead, as provided in paragraph 135, transmission to another user only occurs when another user matching the required criteria is found:… Therefore, the "time to post" as disclosed in Nordstrom does not correspond to a delivery time associated with the second electronic user device as recited in the present claims, as the "time to post" is not a delivery time associated with the second electronic user device. Instead, the "time to post" corresponds to the time when the flier is findable, and only when other users subsequently meet a specified criteria (e.g., they are in the same area) is the "virtual flier" delivered to them.” The Examiner respectfully disagrees. The flier does not become “findable” once the other predetermined delivery criterion are satisfied but the other user receives a notification of the virtual flier once the “time to post” or delivery time is satisfied along with the other predetermined delivery criterion (See ¶¶ [0135] [0136] of the Nordstrom reference).
Applicant’s arguments with respect to the amendments have been considered but are moot because the arguments do not apply to the new ground(s) of rejection is made in view of U.S. Publication 2011/0055005 to Lang.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Patent 8,464,943 to Bennett for disclosing a system for online sales with automatic rebate and coupon redemption provides customers making online purchases to automatically retrieve and redeem all applicable rebates and coupons during an online purchase. Purchase orders from customers are selectively fulfilled and products are shipped to the customers either by the system for online sales with automatic rebate and coupon redemption or by other merchant or manufacturer environments. The system makes purchases from merchants or manufacturers using all applicable coupons and rebates and then sells the products to the customers, passing the savings to them. The system automatically retrieves coupons and rebates for items in a shopping cart during the activity of an online purchase at an electronic mall or an online merchant site and to retrieve manufacturer's and merchant's coupons prior to an online purchasing activity for subsequent submission to an online merchant during a subsequent purchasing activity.
U.S. Publication 2016/0379247 to Gausebeck for disclosing systems and methods for generating advertising campaigns or listings utilizing catalog information. A method comprises receiving, by an online publication system, a product catalog; accessing, by the online publication system, a merchant profile; and using the product catalog and the merchant profile to develop advertising data, wherein the advertising data includes at least one of an advertising campaign, a marketplace listing, or a store listing.
U.S. Publication 2012/0303439 to Flitcroft for disclosing a system that controls what information can reach a user via an electronic or electrical communications device and under what circumstances is disclosed. The controls can be set by the user, e.g., an individual or an authorized person acting in a supervisory role. This provides a configurable communication inclusion and exclusion zone. Only communications that meet predefined or dynamically configured rules are presented to the user. These rules determine who can contact a user, when they can be contacted, where they can be contacted, with what message content and by which route. Users can thereby fully control how they receive communications or advertising messages. The platform also integrates payment capabilities to allow users to be paid for delivery of marketing messages with cash, cash equivalents, vouchers or premium media content such as news stories, music or films.
U.S. Publication 2017 /0249794 to Davis for disclosing remote administration of a portable electronic key. An activation signal may be delivered to wireless communications circuitry of the portable electronic key to enable the key to perform one or more tasks. A smart device can receive information related to the activation signal from a server device. The smart device may deliver the activation signal to the portable electronic key via a wireless communications link established in accordance with a wireless networking standardized communications protocol. A user verification procedure may be performed at one of the portable electronic key and the smart device. The user verification procedure may indicate if a holder of the portable electronic key is authorized to use the key. Delivery of the activation signal may be initiated in response to completion of the user verification procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
October 24, 2022